IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00153-CR

DANNY JOE WEIR, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 38,293


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a). We

have not issued a decision in this appeal, and Appellant personally signed the motion.

The motion is granted, and the appeal is dismissed.




                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 16, 2015
Do not publish
[CR25]




Weir v. State                               Page 2